DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 2 is cancelled.  Claims 1 and 5 are amended.  Claims 1 and 3-10 are pending.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because a first optical lens assembly configured on a side of the laser beam scanning device and having a plurality of first lenses and wherein each of the first lenses of the first optical lens assembly has an irregular curved surface.

Claims 3-9 are allowed as being dependent on claim 1.

Claim 10 was found to be allowable because a second optical lens assembly configured on a side of the microlens array to receive the imaging image of the microlens array, wherein the imaging image is enlarged by the second optical lens assembly; and an optical see-through element configured on a side of the second optical lens assembly, wherein the optical see-through element includes a plurality of semi-transflective lenses that are adhesively bonded, and each of the semi-transflective lenses has a multilayered coating to receive the imaging image enlarged by the second optical lens assembly.

The closest available prior art Ide (US PG Pub. 20170010473) discloses a laser optical projection module (eyeglass-type display 1 of fig. 2), comprising: a laser beam scanning device having a laser light source (para. 0106; RGB laser beams from the laser modules 11R, 11G, and 11B) and a micro- electro-mechanical micromirror (MEMS mirror 32 of fig. 9), wherein a laser beam emitted from the laser light source is projected to the swinging micro-electro-mechanical micromirror (para. 0064; The MEMS mirror 32 corresponds to one example of the scan section, and is oscillated at high speed in orthogonal two axial directions by the MEMS driver 36. The MEMS mirror 32 reflects the plurality of sets of laser beams 50 having transmitted through the projection lens 31 on the mirror surface thereof, and thereby scans two-dimensionally the retina of the user of the eyeglass-type display 1) and then reflected to corresponding pixels to scan out a graphic image (para. 0131; laser beams from the MEMS mirror 32 are emitted from an eyepiece 93 through the wire grid array 37, the projection lens 33, and the microlens array 34 in the fixing tool 39. The user sees the projected image by looking into the eyepiece 93); a first optical lens assembly (projection section 30A of fig. 9) configured on a side of the laser beam scanning device (illustrated in fig. 9) and having a plurality of first lenses (para. 0114; projection lens 33 includes four lenses: a planoconvex lens, an air layer, a biconvex lens, a biconcave lens, and a planoconvex lens in this order in the incident direction of the laser beams 50), wherein light spots of the laser beam emitted from the laser beam scanning device are reduced by the first lenses (illustrated in fig. 4C as a representative image of the projection lens array 33), and a pitch between the light spots is decreased (fig. 4C illustrates the reduction is beam width prior to entering the microlens array); and a microlens array (microlens array 34 of fig. 9) configured on a side of the first optical lens (33) assembly and on a projecting direction of the laser beam passing through the first optical lens assembly (illustrated in fig. 9), wherein the microlens array has a plurality of microlenses which are arranged in an array (microlenses 341 of the microlens array 34; illustrated in fig. 4A), and a uniform imaging image formed by the uniform and parallel imaging lights is obtained after the laser beam passes through the microlenses (para. 0086; transmitting through the microlens 341, the beam becomes a collimated beam again.); however, Ide fails to teach or render obvious wherein each of the first lenses of the first optical lens assembly has an irregular curved surface and further, a second optical lens assembly configured on a side of the microlens array to receive the imaging image of the microlens array, wherein the imaging image is enlarged by the second optical lens assembly; and an optical see-through element configured on a side of the second optical lens assembly, wherein the optical see-through element includes a plurality of semi-transflective lenses that are adhesively bonded, and each of the semi-transflective lenses has a multilayered coating to receive the imaging image enlarged by the second optical lens assembly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        /TOAN TON/Supervisory Patent Examiner, Art Unit 2882